The plaintiff in error, Bill Browder, hereinafter styled "defendant," was prosecuted by information for a second violation of the prohibitory liquor laws, convicted, and sentenced to imprisonment in the county jail of Stephens county for 30 days, and to pay a fine of $50 and costs of this prosecution, and to be confined in said jail until said fine and costs are satisfied as required by law. To reverse the judgment rendered, he prosecutes this appeal.
The material evidence in this case is that, at the time averred in the information, an officer saw the defendant go to a wagon standing loaded in the street in the city of Duncan, and take something from the pocket of the overcoat he was wearing and put it in the said wagon, under *Page 42 
some bedclothes in said wagon; that the officer watched the defendant from the time he (defendant) went to the wagon and left, and that the officer was about 30 steps from, but on the opposite side of, the wagon, and that immediately after the defendant walked away from said wagon the officer went to the wagon, lifted up the said bedclothes, and found a pint bottle of whisky. There was also evidence by a witness for the defendant that a party connected with said wagon bought said pint of whisky from an unknown bootlegger whom witness had never seen since, that he paid $1.25 for it, and told the bootlegger to put it in the wagon; that he did not buy the whisky from the defendant.
The defendant did not testify in the case, and upon the conclusion of the evidence requested the court to direct the jury to acquit the defendant, which the court refused to do, and the defendant excepted.
It is insisted that the court erred in not directing a verdict for the defendant, and with this insistence we cannot agree. It is true that the evidence was in conflict and to some extent circumstantial; but we think that there was sufficient evidence to reasonably support the verdict of the jury.
The jury are the exclusive judges of the facts, and when there is evidence sufficient, though the evidence is in conflict, to reasonably sustain the verdict rendered, this court — as held by its unbroken line of decisions — will not disturb the verdict.
The court did not err in overruling the motion for a new trial.
The judgment of the trial court is affirmed.
DOYLE, P.J., and MATSON, J., concur. *Page 43